Lipscomb, J.
This suit was brought on a promissory note by the appellee against the appellants. In the court below the appellants claimed a credit of eighty dollars- for cotton that was burned, as alleged, in the gin house of the appellee. This was not allowed by the jury in their verdict. There is no statement of facts in the record, and all presumptions are in favor of the correctness of the verdict. The question as to the allowance of the credit was fairly before the jury, and we are bound in the absence of the testimony, to conclude that the evidence fully satisfied the jury that the appellee was not liable for the loss of the cotton.
The judgment must be affirmed.